Case 1:15-cr-00487-GBD Document 640 Filed 07/20/21 Page 1 of 1

are

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wee wee ee eee ee ee BE ee Ee ee ee xX
UNITED STATES OF AMERICA, :
-against-
ORDER

WILBERT LEWIS, :

15 Cr. 487-24 (GBD)
Defendant. :
—- ew e— ee ew ee eee eee eee ee ee ee FR Kr Kr Ke ZR xX

GEORGE B. DANIELS, United States District Judge:
The violation of supervised release hearing is adjourned from July 20, 2021 to July 27,

2021 at 10:30 a.m.

Dated: New York, New York
July 20, 2021

SOQRDERED.

(CHORD B, DANIELS
hited States District Judge

 

 

 
